Per Curiam:

This was an action by Lizzie E. Wooster to cancel certain contracts made by her with Crane & Company upon the ground that it was a foreign corporation and had not complied with the law relating to such corporations. When the act of 1898, commonly known as the-“Bush act,” became effective, Crane & Company took legal advice concerning its duties in the premises, and upon that advice filed its consent with the secretary of state, author*851izing service of summons on it, and thereafter made the annual statements required by law. Having been advised that this'was compliance, no other of the requirements of the act were observed by it. Later, and after this proceeding was brought, full compliance with the act was made by ■ the company.
The trial court rightly refused to cancel the contracts. Omissions such as were charged against the corporation do not operate to invalidate contracts or excuse nonperformance. This was determined, after full consideration, in The State v. Book Co., ante, page 1, 76 Pac. 411, and upon the authority of that case this one is affirmed.